UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended November 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-146404 MICROCHANNEL TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0539775 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9192 Red Branch Road, Suite 110 Columbia, Maryland (Address of principal executive offices) (Zip Code) (888) 522-6422 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.)Yes x No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 53,864,600 shares of common stock, par value $0.0001, were outstanding on January 10, 2011. MICROCHANNEL TECHNOLOGIES CORPORATION FORM 10-Q For the Quarterly Period Ended November 30, 2010 Table of Contents PART IFINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheets 3 Statements of Operations 4 Statements of Stockholders’ Equity (Deficit) 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 15 PART IIOTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 Certifications Table of Contents PART I— FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) MICROCHANNEL TECHNOLOGIES CORPORATION (A Development Stage Company) BALANCE SHEETS NOVEMBER 30, 2, 2010 (Expressed in U.S. Dollars) (Unaudited) November30, 2010 August31, 2010 ASSETS Current assets Cash and cash equivalents $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Total current liabilities Stockholders' equity Common stock: $0.0001 par value; 300,000,000 shares authorized, 53,864,600 issued and outstanding at November 30, 2010 and August 31, 2010 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (The accompanying notes are an integral part of these financial statements) 3 Table of Contents MICROCHANNEL TECHNOLOGIES CORPORATION (A Development Stage Company) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 AND FOR THE PERIOD FROM INCEPTION (FEBRUARY 28, 2005) TO NOVEMBER 30, 2010 (Expressed in U.S. Dollars) (Unaudited) Three Months Ended November30, Cumulative February28, 2005 (inception) to November30, Revenue $
